Citation Nr: 0405581	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision as 
well as a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, 
which denied the benefits sought on appeal.  The veteran, who 
had active service from June 1973 to June 1976, from January 
1977 to January 1981, from October 1981 to October 1984, and 
from November 1985 to December 1995, appealed those decisions 
to the BVA, and the case was referred to the Board for 
appellate review.

The Board observes that the veteran filed a Notice of 
Disagreement dated in February 1997 in response to a January 
1997 rating decision, which denied service connection for a 
left shoulder disorder.  The RO issued a Statement of the 
Case in May 1997, and the veteran subsequently filed a VA 
Form 9 in August 1997 and a VA Form 646 in April 1998.  After 
receiving additional evidence from the veteran, the RO issued 
a Supplemental Statement of the Case in June 1998.  However, 
it appears that the case was not forwarded to the Board for 
appellate review of this particular issue.  Therefore, the 
Board has added the issue of service connection for a left 
shoulder disorder to the title page of this decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a low back disorder.  Service medical 
records show that the veteran had complaints of back pain in 
service, and private medical records dated in July 1999 
indicated that he had occasional mid back pain.  However, the 
evidence of record does not contain an opinion addressing 
whether there is a nexus between the veteran's symptomatology 
in service and his current symptomatology.

In addition, the Board observes that the veteran was afforded 
a VA examination in April 1997 in connection with his claim 
for service connection for a left shoulder disorder.  At that 
time, the examiner diagnosed history of left shoulder 
bursitis, intermittently symptomatic and which was apparently 
asymptomatic and without objective changes at that 
examination; x-rays revealed joint space fusion.  The Board 
notes that the veteran's service medical records indicate 
that the veteran had a left shoulder injury prior to service 
and was treated on multiple occasions in service for left 
shoulder pain.  The Board finds it unclear as to whether 
there is a current disorder of left shoulder bursitis that 
continues to be intermittently symptomatic and the 
relationship of any current diagnosis to the veteran's 
military service.  Further, private medical records dated in 
July 1999 show that veteran had a bone spur on the left 
shoulder and was also experiencing pain between the shoulder 
blades.  Therefore, the Board is of the opinion that a VA 
examination and medical opinion would be helpful in 
determining whether any current low back disorder and/or left 
shoulder disorder is related to the veteran's symptomatology 
in service.

Further, the Board notes that there may be additional medical 
records not associated with the claims file.  In this regard, 
the veteran indicated in his VA Form 9 dated in March 2003 
that he received treatment for his back disorder from 
military doctors only while he was in West Germany and that 
he saw civilian doctors at all other times.  However, the 
only private medical records associated with the claims file 
are those dated in October 1993 and July 1999.  The medical 
records dated in October 1993 list a number of dates with a 
brief finding, yet there are no accompanying treatment 
records for these appointments.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate these treatment records with the claims 
file. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran 
and request that he provide the 
names, addresses, and dates of 
treatment of any and all health care 
providers that have treated him for 
his low back and left shoulder 
disorders.  After obtaining any 
necessary release, the RO should 
contact all identified health care 
providers and attempt to obtain 
copies of all records related to any 
treatment of the veteran for his low 
back and left shoulder disorders that 
are not already a part of the record.  
The RO should ensure that all 
relevant private medical records 
relating to treatment of the 
veteran's low back and left shoulder 
disorders have been obtained and 
associated with the assembled 
records.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any low back disorder or 
left shoulder disorder that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should identify all low back 
and left shoulders found to be present 
on examination.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and to comment on whether any current 
low back disorder(s) is at least as 
likely as not related to the veteran's 
military service.  If there is a current 
left shoulder disorder(s), the examiner 
is also requested to comment as to 
whether such disorder preexisted the 
veteran's military service.  If the 
examiner does find that that a left 
shoulder disorder preexisted service, he 
should then comment on whether the 
disorder worsened during service, and if 
so, whether the increase in severity 
represented the natural progression of 
the disability.  If any current left 
shoulder disorder is determined by the 
examiner not to have preexisted the 
veteran's military service, the examiner 
is requested to indicate whether it is 
at least as likely as not that the 
current left shoulder disorder is 
etiologically related to the 
symptomatology shown in the service 
medical records or otherwise to his 
military service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




